DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of claims 47 – 50, 52 – 55, 57 and 80 in the reply filed on 2/22/22 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 47 – 50 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100145286 to Zhang et al. hereinafter “ Zhang”.  

Zhang is directed to immobilized non-fouling coatings for medical devices [0002 – 0004].  

Regarding claims 47 – 50, Zhang teaches a system comprising a non-fouling coating deposited on the surface of a substrate. The substrate is a medical device, which can be made of metallic materials, ceramics, polymers, woven maternal, non-woven materials or silicon. The substrate is subjected to a pretreatment in order to promote adhesion of the anti-fouling composition such as plasma etching or other surface roughening technics. The substrate can also be grafted with various functional groups in order to immobilize the antifouling composition via covalent bonding. The antifouling composition comprises a zwitterionic polymer such as carboxybetaine methacrylate or sulfobetaine methacrylate and can be deposited by photopolymerisalion. The antifouling composition can be a copolymer, which includes polymer blocks having reactive functional groups for crosslinking [0007, 0008, 0013 – 0016, 0066 – 0073, 0077, 0081, 0082, 0092, 0096, 0097, 0099, 01016, 0108, claim 16].   

In one embodiment the undercoating (pre-treatment substance to promote adhesion of the coating) is a copolymer of AEMA, LMA, HPMA and TMOSMA [0201, Example 1 and 2].  This copolymer is used to coat a substrate [0204 – 0205, 0211 - 0213].  The surface grafting methods of the undercoat may comprise photoinitiated 

Zhang is silent as to the addition of a crosslinker in these examples.  However, Zhang teaches the use of linkers such as molecules or polymers containing one or more functional groups including diacrylate or dimethacrylates [0148].  Therefore, it would have been obvious to the skilled artisan to include a crosslinker (linkers) such as diacrylate or dimethacrylates as this is directly taught by Zhang.  

Zhang is silent as to the addition of the zwitterionic monomer SBMA and GMA (top coat) as a liquid on the top coated substrate.  However, the application of Example 3 as a liquid to the treated substrate prior to polymerization would be within the skill of the ordinary artisan as this is a normal and routine method to coat substrates and in particular medical devices.  Zhang discloses that the top coat can be formed by UV induced free radical polymerization [0099] therefore, this would be obvious to the skilled artisan as it is directly taught.  

Allowable Subject Matter

Claims 52 – 55, 57 and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										3/11/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759